Citation Nr: 0503093	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  03-04 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hearing 
loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel






INTRODUCTION

The veteran served on active duty from March 1954 to February 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In his February 2003 substantive appeal, the veteran 
requested a hearing before a Member of the Board.  However, 
the record shows that the veteran cancelled the requested 
hearing, which had been scheduled for November 2004.

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By rating decision dated in January 1993, service 
connection for hearing loss was denied; a notice of 
disagreement was not received to initiate an appeal from this 
determination.

2.  Evidence received since the January 1993 rating decision 
is so significant, either by itself or in connection with 
evidence previously assembled, that it must be considered in 
order to fairly decide the merits of the appellant's claim.


CONCLUSIONS OF LAW

1.  The January 1993 rating decision which denied entitlement 
to service connection for hearing loss is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  Evidence received since the January 1993 rating decision 
is new and material, and the appellant's claim of entitlement 
to service connection for hearing loss is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code, concerning the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as 
amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

VA subsequently published regulations, which were created for 
the purpose of implementing many of the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004)).  

The Board believes that the evidence has been developed to 
the extent necessary to adjudicate the issue of whether new 
and material evidence has been submitted to reopen a claim 
for service connection for hearing loss.  

As will be discussed in greater detail, the Board finds that 
new and material evidence has been submitted to reopen the 
claim of entitlement to service connection for hearing loss.  
The Board also finds that additional evidentiary development 
is necessary before this claim can be adjudicated on the 
merits.  This development will be discussed in greater detail 
in the remand portion of this document.  

Analysis

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  

Under 38 C.F.R. § 3.156(a), "new and material evidence" 
means evidence not previously submitted to agency decision 
makers which bears "directly and substantially" upon the 
specific matter under consideration.  Such evidence must be 
neither cumulative nor redundant, and, by itself or in 
connection with evidence previously assembled, such evidence 
must be "so significant that it must be considered in order 
to fairly decide the merits of the claim."  See Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The Board also notes that an amended version of 38 C.F.R. 
§ 3.156(a) is effective only for claims filed on or after 
August 29, 2001.  As such, this revision does not apply in 
the present case.  66 Fed. Reg. 45620-45630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a)). 

In this case, the appellant's claim of entitlement to service 
connection for hearing loss was denied in a January 1993 
rating decision on the basis that hearing loss was not 
incurred in or aggravated by active military service.  This 
rating decision is considered final, although the claim may 
be reopened if new and material evidence is submitted; and if 
the claim is reopened, then it will be reviewed on a de novo 
basis.  38 U.S.C.A. §§ 5108, 7104; Evans v. Brown, 9 Vet. 
App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Subsequent to the January 1993 rating decision, the appellant 
submitted additional argument and VA outpatient treatment 
records with respect to the etiology of his hearing loss.  
These records include the veteran's statement that his 
hearing loss is the result of working with a 90 millimeter 
anti-aircraft gun during his period of military service.  
Specifically, the veteran claims that his hearing loss is due 
to acoustic trauma sustained while firing this gun without 
the use of hearing protection.  In this regard, it is noted 
that the veteran's service as a gun crewman is confirmed by 
his DD Form 214, Report of Separation from the Armed Forces 
of the United States.  In addition, an August 2000 VA 
outpatient treatment report notes that the veteran had not 
been evaluated for hearing disability in connection with his 
work as a loader for a 90 millimeter [gun] during active 
duty.  The veteran's contention regarding the etiology of his 
hearing loss and the VA outpatient treatment report noting 
hearing disability were not previously of record and, thus, 
constitute new and material evidence.  Accordingly, the 
appellant's claim of entitlement to service connection for 
hearing loss is reopened.

Having reopened this claim, the Board has considered whether 
de novo Board action is appropriate at this time.  However, 
as indicated below, the Board has preliminarily determined 
that additional development is necessary.  A final Board 
decision on this claim will therefore not be issued until 
such development is completed.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for hearing loss is 
reopened; to this extent only, the appeal is granted.


REMAND

As the claim is reopened, VA's duty to assist now includes 
obtaining an examination or medical opinion, as indicated.  
38 C.F.R. § 3.159.  Since the evidence includes evidence of a 
current hearing disability, evidence of acoustic trauma in 
service, and a suggestion that the two may be related, 
further development of medical evidence is indicated.

Additionally, review of the claims file reflects that the 
veteran's last name has been spelled two different ways.  
Specifically, in some documents it is spelled with a "g" 
and in other documents it is spelled with a "q."  Thus, the 
veteran should be asked to clarify the correct spelling of 
his last name.

Upon consideration of the foregoing, this case is REMANDED to 
the RO for the following:

1.  The RO should ensure compliance with 
all VCAA notice and assistance 
requirements.  

2.  The RO should request that the 
veteran clarify the correct spelling of 
his name and note such correction in the 
claims file.

3.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
hearing and ear complaints since February 
1956, the date of his separation from 
service.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

4.  The veteran should be afforded a VA 
audiological examination to determine 
whether he suffers from hearing loss as a 
result of service.  The examiner should 
review the claims folder and record the 
veteran's history of noise exposure 
during service, to include the specific 
incidents of anti-aircraft gunfire, as 
well as any history of noise exposure 
following service.  Following examination 
of the veteran and review of the record, 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not (50 percent probability or greater) 
that any current hearing loss disability 
is related, even in part, to noise 
exposure during the veteran's period of 
service.  A complete rationale for any 
opinion expressed must be provided.  If 
the examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

5.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal, 
with consideration of all applicable laws 
and regulations.  If the issue on appeal 
remains denied, the appellant should be 
furnished with an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




_______________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


